Citation Nr: 1530998	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  13-17 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for loss/erosion of teeth, to include as due to an undiagnosed illness. 

2. Entitlement to service connection for loss/erosion of teeth, to include as due to exposure to environmental hazards while serving in the Gulf War.

3. Entitlement to service connection for a thoracic spine disability.  

4. Entitlement to service connection for headaches, to include as due to exposure to environmental hazards while serving in the Gulf War, and/or as secondary to a thoracic spine disability.  

5. Entitlement to service connection for chronic upper respiratory infections, to include as due to exposure to environmental hazards while serving in the Gulf War.

6. Entitlement to service connection for high blood pressure/hypertension, to include as due to exposure to environmental hazards while serving in the Gulf War, and/or as secondary to service-connected posttraumatic stress disorder (PTSD). 

7. Entitlement to service connection for prostatitis/enlarged prostate, to include as due to exposure to environmental hazards while serving in the Gulf War.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran had active service from February 1990 to April 1992, service with the U.S. Army Reserve from December 1988 to May 1989, and additional unverified service in the National Guard from approximately 1994 to 1995.  The Veteran also served in the Southwest Asia Theater of Operations from October 1990 to June 1991. 

This matter first came to the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

A Decision Review Officer (DRO) informal conference was held in January 2011.  A report of the informal conference is associated with the claims file.  

The Veteran's claims files are entirely converted to the electronic systems in the Veterans Benefits Management System (VBMS) and Virtual VA.

It is noted that the Boise, Idaho RO generally has jurisdiction of this claims folder. The Veteran's power of attorney is to the Oregon Department of Veterans' Affairs. While that organization might have access to the electronic files, it is not clear they will represent the Veteran who apparently no longer lives in the state.  If he so desires, he may contact the RO and request information about changing his representation.  The Oregon organization is listed on the title page as they hold the current power of attorney.

Also, the Veteran is claiming entitlement to service connection for a dental disability/loss of teeth.  In this regard, the Court has held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment. See Mays v. Brown, 5 Vet. App. 302 (1993).  As such, adjudication of the Veteran's claim for service connection must also include consideration of service connection for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161. 

The issues of entitlement to service connection for loss/erosion of teeth; a thoracic spine disability; headaches; chronic upper respiratory infections; high blood pressure/hypertension; and prostatitis/enlarged prostate are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A September 1995 rating decision denied a claim of entitlement to service connection for loss of teeth/bleeding gums, no new and material evidence was submitted within the appeal period, and the decision was not appealed.

2. Evidence received since the September 1995 rating decision is new, relates to an unestablished fact necessary to grant the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for loss of teeth. 


CONCLUSIONS OF LAW

1. The September 1995 rating decision denying a claim of service connection for loss of teeth/bleeding gums is final. 38 U.S.C.A. § 7105(c)(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2. Evidence submitted to reopen the claim of entitlement to service connection for loss of teeth is both new and material; the claim is reopened. 38 U.S.C.A. 
§§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Dental Claim

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim. Shade, 24 Vet. App. at 120. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the Veteran initially filed a claim of entitlement to service connection for a dental condition (claimed as deterioration of teeth/bleeding gums) in January 1995.  A September 1995 rating decision denied the claim of service connection for a dental disorder/loss of teeth because the Veteran had failed to report to a scheduled VA dental examination.  The RO thus determined that there was no evidence that the claimed dental condition existed.  The evidence of record at the time of the September 1995 decision consisted of service treatment records (STRs) dated from 1989 to 1992, and an Army Reserve Enlistment examination dated in 1994.  

The Veteran did not timely submit a notice of disagreement within one year of the September 1995, and no relevant evidence was received within the applicable appeal period, thus, the decision became final. 38 U.S.C.A. § 7105 (West 2002); cf. 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302 (2014). 

Since the September 1995 decision, VA treatment records, VA examinations, and lay statements have been received.  The VA records, in particular, reflect a diagnosis of severe dental decay as early as 2000, with evidence of multiple teeth extractions (with full upper/lower dentures) thereafter, and a more recent diagnosis of "idiopathic erosion of the teeth". See Persian Gulf Examination, June 2000; see also September 2009 VA Examination.  The VA examinations also reflect that the Veteran reported that all of his teeth were in good condition prior to his deployment to the Persian Gulf (i.e., prior to October 1990) and that he began to experience "rampant" dental decay shortly thereafter.  This evidence was not of record in September 1995 and it is material as it relates to an unestablished fact necessary to substantiate the claim (i.e., a current dental disorder/diagnosis).  

Therefore, the Board finds that new and material evidence sufficient to reopen the claim of entitlement to service connection for loss of teeth has been received.  The claim to reopen is granted.


ORDER

New and material evidence having been received, the claim for service connection for loss of teeth is reopened, and to that extent, the appeal is granted.  


REMAND

As an initial matter, remand is required to obtain information regarding service.  The Veteran has referenced his Idaho National Guard service (beginning in approximately 1994), however, the particular details of this service are unknown. See January 1995 VA Claim for Compensation.  In this vein, any outstanding National Guard service records, to include service treatment and dental records, must be obtained. See 38 C.F.R. § 3.159(c).  

Remand is also required to obtain medical/dental records.  The claims file indicates that all of the Veteran's teeth were removed between 1995 and 2004. See Gulf War Examination, September 2009.  During a September 2009 VA examination, the Veteran reported that his tooth decay "required multiple tooth removal," and that "the dentist had not attributed the decay to any particular reason."  There are no specific treatment records documenting the full-mouth tooth extractions, or the dental history leading up to the extractions.  Such records should be requested upon remand.  Moreover, the record suggests that the Veteran receives ongoing VA treatment (and possibly private treatment) for his other claimed disabilities, including back pain (thoracic spine), headaches, upper respiratory condition(s), high blood pressure, and prostatitis/enlarged prostate.  VA treatment records are only current through 2009.  Accordingly, all outstanding records of VA treatment, and private treatment (to the extent identified) should be obtained upon remand. 

Remand is also required for AOJ review of additional evidence.  In February 2011, the Veteran submitted several private medical opinions from the Santiam Medical Clinic- these opinions addressed the thoracic spine, prostatitis, recurrent upper respiratory infections, hypertension, and headaches.  Notably, the March 2013 statement of the case (SOC) did not address this evidence - neither in its list of evidence considered, or in the Reasons/Bases portion of the SOC.  In a June 2013 Report of Contact, the Veteran stated that he had received the SOC and was upset that it did not address the private medical opinions and that he wanted this evidence specifically considered by the RO and addressed in his appeal.  In subsequent development, the RO asked the Veteran to resubmit the private medical records as they could not locate them in VBMS.  Accordingly, as the Veteran has requested AOJ review of the additional private medical evidence, such should be accomplished upon remand. 

Remand is also required for additional VA examination(s)/addendum opinion(s).  In this regard, the Veteran has asserted several theories of entitlement for the claimed conditions.  

With respect to his thoracic spine condition (diagnosed as moderate degenerative changes of the thoracic spine), the Veteran contends that such is the result of repeated parachute jumps from airplanes and improper heavy lifting (e.g., repeatedly wrestling large tents out of Conex type boxes, etc.). See NOD, January 2011 Private Medical Report; and Informal Conference Hearing Transcript (Note: the Veteran is in receipt of a Parachutist Badge).  He asserts that he is simply "too young to have such extensive damage" to his back. See NOD.  In a January 2011 private medical opinion from Santiam Medical Clinic, Dr. L.B. concluded that degenerative arthritis of the lumbar spine was at least as likely as not related to service.  No rational was provided for this opinion.  In January 2011, a VA examiner opined that the thoracic spine condition was not caused by or a result of his service.  The examiner reasoned that the condition was not likely caused by injury "considering the multi-level degenerative changes in his lumbar spine."  The examiner also cited to the absence of back complaints during service.  As noted above, it is very possible that outstanding treatment records from the Veteran's National Guard service exist.  Further, in light of the Veteran's Parachutist Badge, and his competent statements concerning injury during repeated parachute jumps/heavy lifting, the Board requests that the VA examiner clarify this opinion, to include a discussion of any likely causes other than injury (e.g., age) of the Veteran's moderate thoracic spine arthritis (noting that the Veteran was first diagnosed with moderate arthritis in his 30's).  Indeed, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, an addendum opinion is requested upon remand.

With respect to his claimed headache disability, the Veteran asserts that his headaches are the result of exposure to Gulf War environmental hazards (e.g., burn pits/oil wells, SCUD missile explosions), or secondary to the claimed thoracic spine condition and/or parachute jump-related trauma.  The Veteran has been diagnosed with tension headaches; migraine headaches; and migraine, unspecified as transient migrainous accompaniments without headache. See September 2009 and July 2012 VA Examinations.  In January 2011, Dr. L.B. provided an opinion that the Veteran's headaches were at least as likely as not related to service.  No accompanying rationale was provided.  In September 2009, a VA examiner stated that he was unable to determine whether the headaches were related to Gulf War environmental hazards without resorting to mere speculation. See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (finding that, when an examiner is unable to come to an opinion, such evidence is neither positive nor negative support for service connection, and is therefore not pertinent evidence).  No opinion concerning the Veteran's headaches and their relationship to claimed trauma sustained during parachute jumps has been obtained.  In light of the foregoing deficiencies, the Board finds that an addendum opinion concerning the etiology of the Veteran's headaches should be obtained upon remand.  See Barr, supra. 

With respect to the claimed high blood pressure/hypertension, the Veteran asserts that such had its onset during active service; that it is the result of exposure to environmental hazards while serving in the Gulf War; and/or that it is secondary to service-connected PTSD.  The Veteran has been diagnosed with hypertension. See, e.g., January 2011 VA Examination.  In January 2011, Dr. L.B. provided an opinion that hypertension was at least as likely as not related to service.  No accompanying ratione was provided.  In January 2011, a VA examiner opined that his hypertension was neither caused nor aggravated by service-connected PTSD.  Rationale was provided.  In September 2009, a VA examiner stated that he was unable to determine whether the hypertension were related to Gulf War environmental hazards without resorting to mere speculation. See Fagan, supra.  To date, no opinion addressing whether the Veteran's hypertension is directly related to service, or otherwise had its onset during active service, has been obtained.  In light of the foregoing deficiencies, the Board finds that an addendum opinion concerning the etiology of the Veteran's hypertension should be obtained upon remand.  See Barr, supra. 

With respect to the Veteran's claimed chronic upper respiratory infections, the Veteran claims that such is the result of exposure to Gulf War environmental hazards (e.g., burn pits/oil wells, SCUD missile explosions, etc.).  According to a September 2009 VA examination report, current respiratory-related diagnoses included acute nasopharyngitis (common cold of viral etiology) and chest pain, experienced as recurrent painful respiration (of unknown etiology).  The VA examiner stated that he was unable to determine whether the nasopharyngitis and chest pain were related to Gulf War environmental hazards without resorting to mere speculation. See Fagan, supra.  In January 2011, Dr. L.B. opined that "recurrent respiratory infections and bronchitis" were related to military service.  No accompanying clinical findings or rationale was provided.  In light of the inconsistent findings noted above, the Board finds that the Veteran should be afforded a new VA respiratory examination to determine the nature and etiology of any current respiratory disorder/respiratory symptoms. See Barr, supra.  

With respect to the Veteran's claimed enlarged prostate/prostatitis, the Veteran claims that such is the result of exposure to Gulf War environmental hazards (e.g., burn pits/oil wells, SCUD missile explosions, etc.) and/or trauma sustained from hard landings as a parachutist.  The Veteran has experienced recurrent bouts of prostatitis since approximately 2004.  A September 2009 VA examiner provided a diagnosis of acute prostatitis, recurrent.  The VA examiner stated that he was unable to determine whether the prostatitis was related to Gulf War environmental hazards without resorting to mere speculation. See Fagan, supra.  In January 2011, Dr. L.B. opined that the recurrent prostatitis was not related to service.  No rationale was provided.  To date, an adequate opinion addressing the etiology of prostatitis has not been obtained.  See Barr, supra.  Accordingly, an addendum opinion/examination should be provided upon remand. 

Finally, a dental VA examination would be helpful in adjudicating the claim involving the teeth.  The Veteran contends that his tooth erosion/loss of teeth is directly related to exposure to Gulf War environmental hazards.  To date, the Veteran has not been afforded a VA dental examination to determine the nature and etiology of his tooth loss, to include the idiopathic erosion of teeth diagnosed upon VA Gulf War Examination in September 2009.  One should be scheduled upon remand as indicated below. 


Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the National Personnel Record Center and/or another appropriate service entity in order to request that (1) it identify all periods of active duty, active duty for training, and inactive duty for training performed by the Veteran, and (2) forward any and all service treatment records associated with such duty that are not already incorporated in the record.  If the dates and character of any period of service cannot be ascertained, a written statement to that effect should be requested for incorporation into the record, and proper notice procedures followed.

Specifically request medical records from associated with the Veteran's service in the Idaho National Guard.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) in regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv)(2014) must be achieved.

2. Contact the Veteran and request that he provide any authorization forms necessary to allow the RO to obtain any current medical records pertaining to the claims on appeal, to include all records of dental treatment leading up to, and inclusive of the multiple (full-mouth) teeth extractions that took place between 1995 and 2005.  

Thereafter, the RO should attempt to obtain those records.  If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2014) must be achieved.

3. Obtain all outstanding records of VA treatment dated from 2009 to the present. 

4. Arrange for an appropriate VA examination to obtain an expert medical opinion addressing a thoracic spine disability.  The need for an additional in-person examination should be determined by the examiner.

The examiner should have access to the relevant information contained in the Veteran's electronic claims file (VBMS and VVA).  Accordingly, the examiner is asked to review the Board's discussion herein above, plus the relevant information in the record, and then address each of the following questions:

(a) Provide a current diagnosis for any and all thoracic spine disorders found extant, to include arthritis, and/or degenerative joint or disc disease. 

(b) Provide an opinion as to whether it at least as likely as not (i.e., at least equally probable) that any thoracic spine disorder identified above had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including repeated parachute jump-related trauma, and/or improper heavy lifting (e.g., repeatedly wrestling large tents out of Conex type boxes, etc.). 

The VA examiner should clarify the January 2011 opinion in which the examiner stated that the claimed condition (thoracic spine arthritis) was not likely caused by injury "considering the multi-level degenerative changes in his lumbar spine."  If the examiner again determines that the that the arthritis was not, in fact, caused by in-service injury/repeated trauma, then the examiner should specifically elaborate on any other causes of the Veteran's thoracic spine arthritis, such as age-related degenerative joint/disc disease, noting that the Veteran was first diagnosed with degenerative changes of the thoracic spine while he was in his 30s.  

In answering all questions, the examiner is asked to consider the Veteran's own statements regarding the onset and recurrence of his symptoms.  If indicated, it should be explained whether there is a medical reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate or not medically supported. 

Otherwise, the examiner is asked not to rely on an absence of evidence as evidence of absence unless it can be explained why the alleged injury, disease, or related symptoms would ordinarily have been recorded in a given medical record if such had existed. 

Finally, in answering all questions, please articulate the medical reasons underpinning your conclusions.  That is, (1) identify what facts and other information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your medical opinion.

5. Arrange for an appropriate VA examination to obtain an expert medical opinion addressing the claimed headache disorder.  The need for an additional in-person examination should be determined by the examiner.

The examiner should have access to the relevant information contained in the Veteran's electronic claims file (VBMS and VVA).  Accordingly, the examiner is asked to review the Board's discussion herein above, plus the relevant information in the record, and then address each of the following questions:

(a) Provide a current diagnosis for any and all headache disorders found extant, to include tension headaches and migraine headaches.  

(b) Please state whether the symptoms of each claimed condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(c) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

d) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an opinion as to whether it is related to environmental exposures experienced by the Veteran during service in Southwest Asia.

(e) Also provide an opinion as to whether it at least as likely as not (i.e., at least equally probable) that any diagnosed headache disorder, to include tension and migraine headaches, otherwise had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War and/or parachute jump-related trauma. 

(f) If service-connection for a thoracic spine condition (arthritis) is granted, then the examiner must also state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's headaches are caused or aggravated by a thoracic spine disability.  

In answering all questions, the examiner is asked to consider the Veteran's own statements regarding the onset and recurrence of his symptoms.  If indicated, it should be explained whether there is a medical reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate or not medically supported. 

Otherwise, the examiner is asked not to rely on an absence of evidence as evidence of absence unless it can be explained why the alleged injury, disease, or related symptoms would ordinarily have been recorded in a given medical record if such had existed. 

Finally, in answering all questions, please articulate the medical reasons underpinning your conclusions.  That is, (1) identify what facts and other information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your medical opinion.

6. Arrange for an appropriate VA examination to obtain an expert medical opinion addressing the claimed upper respiratory disorder (claimed as chronic upper respiratory infections).  The need for an additional in-person examination should be determined by the examiner.

The examiner should have access to the relevant information contained in the Veteran's electronic claims file (VBMS and VVA).  Accordingly, the examiner is asked to review the Board's discussion herein above, plus the relevant information in the record, and then address each of the following questions:

(a) Provide a current diagnosis for any and all upper respiratory disorders found extant. 

(b) Please state whether the symptoms of each claimed condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(c) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

d) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an opinion as to whether it is related to environmental exposures experienced by the Veteran during service in Southwest Asia.

(e) Also provide an opinion as to whether it at least as likely as not (i.e., at least equally probable) that any diagnosed respiratory disorder otherwise had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War.

In answering all questions, the examiner is asked to consider the Veteran's own statements regarding the onset and recurrence of his symptoms.  If indicated, it should be explained whether there is a **medical** reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate or not medically supported. 

Otherwise, the examiner is asked not to rely on an absence of evidence as evidence of absence unless it can be explained why the alleged injury, disease, or related symptoms would ordinarily have been recorded in a given medical record if such had existed. 

Finally, in answering all questions, please articulate the medical reasons underpinning your conclusions.  That is, (1) identify what facts and other information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your medical opinion.

7. Arrange for an appropriate VA examination to obtain an expert medical opinion addressing hypertension.  The need for an additional in-person examination should be determined by the examiner.

The examiner should have access to the relevant information contained in the Veteran's electronic claims file (VBMS and VVA).  Accordingly, the examiner is asked to review the Board's discussion herein above, plus the relevant information in the record, and then address each of the following questions:

(a) Provide an opinion as to whether it at least as likely as not (i.e., at least equally probable) that hypertension had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War, and/or parachute jump-related trauma.  

(b) Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is caused or aggravated by service-connected PTSD. 

In answering all questions, the examiner is asked to consider the Veteran's own statements regarding the onset and recurrence of his symptoms.  If indicated, it should be explained whether there is a **medical** reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate or not medically supported. 

Otherwise, the examiner is asked not to rely on an absence of evidence as evidence of absence unless it can be explained why the alleged injury, disease, or related symptoms would ordinarily have been recorded in a given medical record if such had existed. 

Finally, in answering all questions, please articulate the medical reasons underpinning your conclusions.  That is, (1) identify what facts and other information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your medical opinion.

8. Arrange for an appropriate VA examination to obtain an expert medical opinion addressing prostatitis.  The need for an additional in-person examination should be determined by the examiner.

The examiner should have access to the relevant information contained in the Veteran's electronic claims file (VBMS and VVA).  Accordingly, the examiner is asked to review the Board's discussion herein above, plus the relevant information in the record, and then address each of the following questions:

Provide an opinion as to whether it at least as likely as not (i.e., at least equally probable) that prostatitis had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War, and/or parachute jump-related trauma.  

In answering all questions, the examiner is asked to consider the Veteran's own statements regarding the onset and recurrence of his symptoms.  If indicated, it should be explained whether there is a **medical** reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate or not medically supported. 

Otherwise, the examiner is asked not to rely on an absence of evidence as evidence of absence unless it can be explained why the alleged injury, disease, or related symptoms would ordinarily have been recorded in a given medical record if such had existed. 

Finally, in answering all questions, please articulate the medical reasons underpinning your conclusions.  That is, (1) identify what facts and other information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your medical opinion.

9. Arrange for the Veteran to undergo a VA dental examination in order to obtain an expert medical opinion addressing his idiopathic erosion/loss of teeth. 

The examiner should have access to the relevant information contained in the Veteran's electronic claims file (VBMS and VVA).  The dentist should provide a detailed overview of the Veteran's mouth.  After a full examination and review of the claims file, the dentist should offer an opinion, consistent with sound medical judgment, as to the following matters:

(a) Provide an opinion as to whether the Veteran's loss/erosion of teeth is part of a medically unexplained chronic multi-symptom illness or an otherwise undiagnosed illness.  

(b) If a chronic disorder(s) is/are found, can such disorder(s) be attributed to a known clinical diagnosis(es), or is there otherwise a medical explanation for such illnesses manifesting in tooth loss/erosion of teeth?  If so, state the diagnosis; if not, so state specifically. 

(c) For any diagnosed disorder, to include idiopathic erosion of the teeth and loss of teeth, is it at least as likely as not (e.g., 50 percent or greater probability) that such disorder(s) is/are etiologically related to the Veteran's periods of active duty service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

(d) In answering the above questions, the examiner must specifically address the "idiopathic erosion of teeth" diagnosis provided by the September 2009 VA examiner. 

In answering all questions, the examiner is asked to consider the Veteran's own statements regarding the onset and recurrence of his symptoms.  If indicated, it should be explained whether there is a **medical** reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate or not medically supported. 

Otherwise, the examiner is asked not to rely on an absence of evidence as evidence of absence unless it can be explained why the alleged injury, disease, or related symptoms would ordinarily have been recorded in a given medical record if such had existed. 

Finally, in answering all questions, please articulate the medical reasons underpinning your conclusions.  That is, (1) identify what facts and other information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your medical opinion.

10. After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence on file (including the newly re-submitted private opinions from Santiam Medical Clinic, dated in January 2011), to include the issue of entitlement to service connection for a dental disorder for the purpose of obtaining VA outpatient dental treatment, to include forwarding the claim to VHA to the extent indicated by the new regulation. See Final Rule, Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012).  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


